Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/17/2020 and 9/23/2022 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “122” (fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li (US 2018/0314065) (hereafter Li).
Regarding claim 1, Li discloses a head-up display (see at least the title, abstract, and fig. 1), comprising: a light source module configured to project a light beam (see at least Fig. 1 and paragraph [0063], where 1 is a light source); a spatial light modulator configured to modulate the light beam as a first image and a second image and project respective image lights of the first and second images (see at least Fig. 1 and paragraph [0064]-[0067], where 3 is a spatial light modulator that forms images S1 and S2); an imaging screen group configured to reflect the image lights of the first and second images to a visible range of a user, such that the user can view the first and second images (see at least Fig. 1 and paragraph [0067], where the imaging screen group comprises diffusers 11 and 12, plane reflector 7, and concave reflector 8, such that the image lights are reflected to the a visible range of a user); and a control unit coupled to the spatial light modulator to input at least two modulation signals to control beam-splitting mechanism of the spatial light modulator (see at least paragraph [0045], where the processor is a control unit).

Regarding claim 2, Li discloses all of the limitations of claim 1.
Li also discloses that the spatial light modulator displays two computer-generated holograms (see at least paragraph [0045], where the holograms are generated by a processor such as a personal computer) by one of an LCD panel and a silicon-based LCD panel and modulates at least one of phase and amplitude of the incident light beam to perform diffraction imaging (see at least paragraph [0037], where the liquid crystal on silicon (LCoS) element is a silicon-based LCD panel and is a phase spatial light modulator).

Regarding claim 3, Li discloses all of the limitations of claim 1.
Li also discloses that the spatial light modulator modulates the light beam using an angular multiplexing beam-splitting mechanism, such that the first and second images are imaged at different imaging positions at different angles and different distances (see at least Fig. 1 and paragraph [0064], where the first and second images are imaged at different imaging positions at different angles and different distances).

Regarding claim 4, Li discloses all of the limitations of claim 3.
Li also discloses that the at least two modulation signals comprise diffraction apertures of two gratings which respectively adjust the imaging positions of the first and second images to different angles and different distances; the control unit inputs the two gratings to the spatial light modulator and controls the imaging positions of the first and second images reconstructed according to the two gratings to respectively project the first and second images on the imaging screen group (see at least Fig. 2 and paragraph [0064], where the target image holograms are superimposed with grating phase holograms).

Regarding claim 5, Li discloses all of the limitations of claim 1.
Li also discloses that the imaging screen group includes a transparent screen or a reflective screen (see at least Fig. 1 and paragraph [0067], where diffusers 11 and 12 are each a transparent screen).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0314065) (hereafter Li), in view of Kim et al. (CN 107422477, all citations are to the English language machine translation) of record (hereafter Kim).
Regarding claim 6, Li discloses a head-up display (see at least the title, abstract, and fig. 1), comprising: a light source module configured to project a light beam (see at least Fig. 1 and paragraph [0063], where 1 is a light source); a spatial light modulator configured to modulate the light beam as a first image and a second image and project respective image lights of the first and second images (see at least Fig. 1 and paragraph [0064]-[0067], where 3 is a spatial light modulator that forms images S1 and S2); and an imaging screen group configured to reflect the image lights of the first and second images to a visible range of a user, such that the user can view the first and second images (see at least Fig. 1 and paragraph [0067], where the imaging screen group comprises diffusers 11 and 12, plane reflector 7, and concave reflector 8, such that the image lights are reflected to the a visible range of a user).
Li does not specifically disclose a beam-splitting element disposed between the spatial light modulator and the imaging screen group to split up the light beam into a transmitted light beam and a reflective light beam, wherein the transmitted light beam generates the first image, and the reflective light beam generates the second image.
However, Kim teaches a head-up display (see at least the abstract) comprising a display that creates first and second images (see at least Fig. 2, where display panel 13 comprises a display part 15 and a light source 16), a reflector to reflect the images to the user (see at least Fig. 2, where 3 is a first reflector), and a beam-splitting element disposed between the display and the reflector to split up the light beam into a transmitted light beam and a reflective light beam, wherein the transmitted light beam generates the first image, and the reflective light beam generates the second image (see at least Fig. 2, where polarizing mirror 4 is a beam-splitting element that transmits light from one image and reflects light from a second image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-up display of Li to include the teachings of Kim so that the display comprises a beam-splitting element disposed between the spatial light modulator and the imaging screen group to split up the light beam into a transmitted light beam and a reflective light beam, wherein the transmitted light beam generates the first image, and the reflective light beam generates the second image for the purpose of allowing further adjustment of the distance between the first and second images since that distance can be controlled based on the distance of the second mirror 5 from the polarizing mirror 4 (see Fig. 2 of Kim).

Regarding claim 7, Li as modified by Kim discloses all of the limitations of claim 6.
Li also discloses that the spatial light modulator displays two computer-generated holograms (see at least paragraph [0045], where the holograms are generated by a processor such as a personal computer) by one of an LCD panel and a silicon-based LCD panel and modulates at least one of phase and amplitude of the incident light beam to perform diffraction imaging (see at least paragraph [0037], where the liquid crystal on silicon (LCoS) element is a silicon-based LCD panel and is a phase spatial light modulator).

Regarding claim 8, Li as modified by Kim discloses all of the limitations of claim 7.
Kim also discloses using a polarized multiplexing beam-splitting mechanism (see at least Fig. 2, where polarizing mirror 4 is a polarized multiplexing beam-splitting mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-up display of Li as modified by Kim to include the further teachings of Kim so that the spatial light modulator modulates the light beam using a polarized multiplexing beam-splitting mechanism for the purpose of using a known beam-splitting mechanism in order to obtain predictable results such as the desired separation of the first and second images (see at least Fig. 2 of Kim).
Li as modified by Kim does not specifically disclose that the first and second images are imaged at two orthogonal imaging positions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the beam-splitting mechanism so that the first and second images are images at two orthogonal imaging positions, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the beam-splitting mechanism so that the first and second images are images at two orthogonal imaging positions, for the purpose of facilitating the desired locations of the first and second images. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Regarding claims 9 and 10, Li as modified by Kim discloses all of the limitations of claim 6.
Kim also discloses at least one polarization control element disposed between the spatial light modulator and the beam-splitting element to change the light beam as two orthogonal polarized lights and at least one wave plate disposed between the beam-splitting element and the imaging screen group to change phase retardation of the two orthogonal polarized lights (see at least Fig. 2, where 14 is a linear polarizer and 12 is a half-wave plate, working together they are a polarization control element that changes the light beam to two orthogonal polarized lights, labeled T2 and T5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head-up display of Li as modified by Kim to include the further teachings of Kim so that the display comprises at least one polarization control element disposed between the spatial light modulator and the beam-splitting element to change the light beam as two orthogonal polarized lights and at least one wave plate disposed between the beam-splitting element and the imaging screen group to change phase retardation of the two orthogonal polarized lights for the purpose of allowing the beam-splitting element to operate by separating the orthogonal polarizations of light and thus achieving the desired separation of the two images (see Fig. 2 of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.B/             Examiner, Art Unit 2872

/Derek S. Chapel/             Primary Examiner, Art Unit 2872
11/18/2022